

116 HR 4836 IH: Break the Cycle of Violence Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4836IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Horsford (for himself, Ms. Norton, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo build safer, thriving communities, and save lives by investing in effective violence reduction
			 initiatives.
	
 1.Short titleThis Act may be cited as the Break the Cycle of Violence Act. 2.FindingsCongress finds the following:
 (1)Gun violence is a significant public health and safety concern nationwide and is a leading cause of death for people in the United States of nearly all ages.
 (2)From 2012 to 2017, over 105,000 people in the United States were murdered. Nearly 3/4 of these victims were murdered with a gun. Hundreds of thousands more were hospitalized or treated in emergency departments after surviving life-changing gunshot injuries.
 (3)Gun violence has sharply increased in the United States in recent years. Gun homicide rates spiked by 30 percent between 2014 and 2017, driven by large spikes in violence in some cities in the United States.
 (4)Shootings, homicides, and group-related violence are disproportionately concentrated in the poorest and most segregated urban areas of the Nation, and have an enormously disproportionate impact on young people of color in particular. From 2012 to 2017, African-American children and teens were 14 times as likely to be shot to death as their White peers. Hispanic children and teens and Native American children and teens were both nearly 3 times as likely to be shot to death as their White peers.
 (5)African-American men make up just 6 percent of the population in the United States, but account for more than 50 percent of all gun homicide victims each year.
 (6)Violence is responsible for half of all deaths among young African-American men, ages 15 through 24, as many as every other cause of death combined.
 (7)This violence imposes enormous human, social, and economic costs. Nationwide, the annual societal cost of firearm violence was estimated at $229,000,000,000 per year in 2012. Economists estimate that each firearm homicide generates hundreds of thousands of dollars in direct public costs, including medical care and criminal justice expenses.
 (8)Several evidence-based violence intervention strategies have demonstrated remarkable success at interrupting entrenched cycles of violence, victimization, and retaliation. These strategies reflect the important fact that in most cities, the vast majority of violence is perpetrated by a relatively small number of identifiable groups or individuals that comprise less than 0.5 percent of the city’s total population.
 (9)When properly implemented and consistently funded, coordinated, evidence-based strategies focused on interrupting cycles of violence among individuals at highest risk can produce life-saving and cost-saving results in a short period of time without contributing to mass incarceration. Multiple cities have substantially reduced community violence in recent years by implementing such strategies, including the following:
 (A)Hospital-based violence intervention programs (referred to in this section as HVIP), which work to break cycles of violence by providing intensive counseling, peer support, case management, mediation, and social services to patients recovering from gunshot wounds and other violent injuries. Research has shown that violently injured patients are at high risk of retaliating with violence themselves and being revictimized by violence in the near future. Evaluations of HVIPs have found that patients who received HVIP services were 4 times less likely to be convicted of a violent crime and roughly 4 times less likely to be subsequently reinjured by violence than patients who did not receive HVIP services.
 (B)Evidence-based street outreach programs, which treat gun violence as a communicable disease and work to interrupt its transmission among community members. These public health-centered initiatives use street outreach workers to build relationships with high-risk individuals in their communities and connect them with intensive counseling, mediation, peer support, and social services in order to reduce their risk of violence. Evaluations have found that these programs are associated with significant reductions in gun violence, with some sites reporting up to 70-percent reductions in homicides or assaults.
 (C)Strategies, including group violence interventions (referred to in this section as GVI), which are a form of problem-oriented policing that provides targeted social services and support to individuals at highest risk for involvement in community violence, and a process for community members to voice a clear demand for the violence to stop. This approach coordinates law enforcement, service providers, and community engagement efforts to reduce violence among a small, identifiable segment of the population that is responsible for the vast majority of gun violence in most cities. In one evaluation of the GVI program in Boston, researchers found a 63-percent reduction in youth homicides and a 25-percent decline in monthly gun assaults across the city. Other studies have found that GVI programs were associated with homicide reductions of up to 60 percent.
 (10)These strategies are often most effective when local officials and dedicated staff work to coordinate stakeholders, relevant public agencies, and service providers. Mayors in cities like Los Angeles and New York have established city departments that are primarily dedicated to violence prevention, and their offices have played a critical role in ensuring cross-agency collaboration and information-sharing.
 (11)These strategies are also most effective when they receive consistent funding. For example, large cuts in funding for violence prevention programs in Chicago in 2008, 2012, and 2015 through 2016 corresponded with large spikes in homicides in those years. Similarly, the city of Stockton, California, saw an increase in homicides after discontinuing funding for its highly successful GVI program. When Stockton’s funding was restored, homicides decreased.
 (12)A national strategy for reducing gun violence must include substantial and targeted Federal funding to expand and replicate the most effective strategies in communities most impacted by violence.
 (13)At present, however, these strategies are implemented in only a handful of cities and are funded through an unreliable patchwork of discretionary grant programs. The current level of Federal funding to support the scaling of these strategies is woefully inadequate.
 (14)Intentional and sustained investments in evidence-based violence reduction strategies can reverse recent crime trends, help to heal impacted communities, and reduce the enormous human and financial costs of violence, without contributing to mass incarceration.
			3.Community-based violence intervention program grants
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Bureau of Justice Assistance.
 (2)Eligible unit of local governmentThe term eligible unit of local government means a unit of local government that— (A)for not less frequently than two out of the 3 years preceding the grant application, experienced twenty or more homicides per year and had a homicide rate that was not less than double the national average; or
 (B)demonstrates a unique and compelling need for additional resources to address gun and group-related violence within the community of the unit of local government.
 (b)GrantsThe Director shall award Community-Based Violence Intervention Program grants to support, enhance, and replicate coordinated violence reduction initiatives in units of local government that are disproportionately impacted by gun and group-related violence.
 (c)EligibilityThe Director shall award grants under this section on a competitive basis to— (1)eligible units of local government; and
 (2)community-based organizations that serve the residents of an eligible unit of local government. (d)Use of funds (1)In generalA grant awarded under this section shall be used to implement coordinated violence reduction initiatives, through strategies such as hospital-based violence intervention, evidence-based street outreach, and group violence intervention.
 (2)RequirementsA coordinated violence reduction initiative implemented using grant funds awarded under this section shall—
 (A)be primarily focused on providing community-based violence intervention services to the small portion of a grantee’s community who are, regardless of age, identified as having the highest risk of perpetrating or being victimized by gun or group-related violence in the near future; and
 (B)use strategies that are evidence-based and have demonstrated effectiveness at reducing violence. (e)Application requirementsEach applicant for a grant under this section shall submit a grant proposal, which shall, at a minimum—
 (1)describe how the applicant proposes to use the grant to implement a coordinated violence reduction initiative in accordance with this section;
 (2)describe how the applicant proposes to use the grant to promote or improve coordination between relevant agencies and community organizations in order to minimize duplication of services and achieve maximum impact;
 (3)provide evidence indicating that the proposed violence reduction initiative would likely reduce gun and group-related violence; and
 (4)in the case of a unit of local government applicant, demonstrate strong support within the unit of local government for the proposed violence reduction initiative, such as letters of support from—
 (A)the mayor or chief executive officer; (B)the chief of police;
 (C)the local health department director; and (D)the director of one or more community-based organizations that provide services to individuals at high risk of violence in the area.
 (f)PrioritizationIn awarding grants under this section, the Director shall give preference to applicants whose grant proposals demonstrate the greatest likelihood of reducing gun and group-related violence in the community of the applicant without contributing to mass incarceration.
 (g)Grant durationA grant awarded under this section shall be for a 5-year period. (h)Grant awardThe amount of funds awarded to an applicant under this section shall be commensurate with the scope of the proposal of the applicant and the demonstrated need for additional resources to effectively reduce gun and group-related violence in the community of the applicant.
			(i)Matching funds required
 (1)In generalExcept as provided in paragraphs (2) and (3), the Federal share of each grant awarded under this section shall be 75 percent of the eligible costs incurred by the grant recipient.
 (2)Exemption from requirementParagraph (1) shall not apply to a grant awarded to community-based organization under subsection (c)(2).
 (3)WaiverThe Federal share of a grant awarded to a unit of local government under subsection (c)(1) may be up to 100 percent if the Director determines there is good cause to waive the Federal share requirement in paragraph (1) of this subsection.
 (j)Community partnershipsEach unit of local government awarded a grant under this section shall distribute not less than 50 percent of the grant funds received under this section to—
 (1)one or more community-based organizations that provide services to individuals at high risk of perpetrating or being victimized by violence; or
 (2)a public agency or department that is not a law enforcement agency, but that is an agency or department primarily dedicated to the prevention of violence or community safety.
 (k)ReportsNot later than 1 year after the date on which the first 5-year grant period under this section ends, the Director shall publish a report identifying best practices for cities implementing evidence-based violence intervention initiatives.
			(l)Rewarding success
 (1)In generalThe Director may reserve not more than 10 percent of the funds appropriated for a fiscal year under subsection (o) for supplemental incentive funds to be distributed to grantees outside the competitive grant process in accordance with paragraph (2).
 (2)Distribution of additional fundsThe Director may distribute amounts reserved under paragraph (1), in the discretion of the Director, to a grantee under subsection (b) that has—
 (A)implemented the grant for not less than 2 years; (B)demonstrated exceptional commitment and progress toward implementing the violence reduction initiatives of the grantee; and
 (C)shown that the grantee would likely achieve more substantial reductions in violence with additional Federal funding.
 (3)Federal shareSubsection (i) shall not apply to any amounts distributed to a grantee under this subsection. (4)Explanation of distributionUpon distributing supplemental incentive funds to a grantee, the Director shall publish a statement on the website of the Bureau of Justice Assistance that clearly explains the basis for the decision to award these funds to a particular grantee.
 (m)Evaluation and technical assistanceThe Director may reserve not more than 8 percent of the funds appropriated for a fiscal year under subsection (o) for the purpose of—
 (1)contracting with or hiring technical assistance providers with experience implementing community-based violence reduction initiatives; and
 (2)contracting with independent researchers to evaluate the performance and impact of selected initiatives supported by the Community-Based Violence Intervention Program grant, and such evaluations shall be made publicly available on the website of the Bureau of Justice Assistance.
 (n)Nonsupplanting clauseA grantee receiving a grant under this section shall use the grant to supplement, and not supplant, the amount of funds the grantee would otherwise dedicate to reducing gun and group-related violence in the community of the grantee.
 (o)Authorization of appropriationsThere are authorized to be appropriated to the Bureau of Justice Assistance, in addition to any amounts otherwise authorized to be appropriated or made available to the Bureau of Justice Assistance, $65,000,000 for each of fiscal years 2020 through 2029.
			4.Hospital-Based Violence Intervention Grants
 (a)GrantsThe Director of the National Institutes of Health (referred to in this section as the Director) shall award grants on a competitive basis to support hospital-based or hospital-linked violence intervention programs that work to interrupt cycles of violence and reduce risk of violent injury and retaliation among patients identified as being at highest risk for involvement in community violence.
 (b)EligibilityGrants shall be made available under this section to private and public hospitals that treat at least 250 patients annually for firearm assault or stabbing injuries, and to community-based organizations that operate violence intervention programs in such hospitals.
 (c)PriorityIn awarding grants under this section, the Director shall give priority to nonprofit hospitals that serve communities with the highest incidence of violent injury and injury recidivism, and community-based organizations that operate violence intervention programs in such hospitals.
			(d)Grant requirements
 (1)In generalEach grant awarded under this section shall be used to implement or enhance a hospital-based or hospital-linked violence intervention program, to reduce risk of violent injury and retaliatory violence among patients identified as being at highest risk for involvement in community violence.
 (2)Other requirementsAny program supported by this grant shall be evidence-informed and implemented in accordance with standards prescribed by the Director, in consultation with the Health Alliance for Violence Intervention.
 (e)Application requirementsEach application for a grant under this section shall describe— (1)how the applicant proposes to use the grant to implement or enhance a hospital-based or hospital-linked violence intervention program in accordance with this section; and
 (2)how the applicant plans to coordinate its violence intervention program with other relevant stakeholders or violence intervention programs in the community, if any, to maximize impact and minimize duplication of services.
 (f)Grant durationA grant awarded under this section shall be for a 5-year period. (g)Evaluation and technical assistanceThe Director may reserve not more than 10 percent of the funds appropriated under subsection (i) for the purpose of contracting with or hiring technical assistance providers with experience implementing hospital-based or hospital-linked violence intervention initiatives, and for the purpose of contracting with independent researchers to evaluate the performance and impact of selected programs supported by grants awarded under this section. Such evaluations shall be made publicly available on the internet website of the National Institutes of Health.
 (h)Nonsupplanting clauseAn entity receiving a grant under this section shall use such grant to supplement, and not supplant, funds otherwise available to support violence intervention programs of the entity.
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated, in addition to any amounts otherwise made available to the National Institutes of Health, $25,000,000 for each of fiscal years 2020 through 2029.
 5.Sense of Congress regarding services for victims of violent crimeIt is the sense of Congress that— (1)hospital-based and hospital-linked violence intervention programs have shown effective results as a strategy in reducing violently injured crime victims’ risk of injury recidivism and retaliation; and
 (2)young men of color are disproportionately victimized by violent crime and gun and group-related violence in particular, but are frequently underserved by the victim services field.
			